Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1, 2, and 4-10 (renumbered claims 1-9) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1:  

	the cache comprising:	a dataflow controller configured to transmit first data to the AI processor and to receive second data from the AI processor;
an external direct memory access (DMA) controller configured to receive the first data from an external memory to transmit the first data to the dataflow controller and to receive the second data from the dataflow controller to transmit the second data to the external memory;
a scratchpad memory configured to store the first data or the second data transmitted between the dataflow controller and the external DMA controller;
a compression/decompression device configured to compress the second data to be transmitted from the scratchpad memory to the external memory, and to decompress data transmitted from the external memory, wherein decompressed data is transmitted as the first data to the scratchpad memory through the external DMA controller; and
a transfer state buffer configured to store transfer state information associated with data transfer between the dataflow controller and the external DMA controller,




Further, the combination of the set forth limitations with all of the other limitations in the respective independent claim (1) is not obvious.  Applicant has argued these limitations in Applicant’s Arguments filed on 12-30-2021.  This limitation finds support in the specification on page 4, paragraph [0016] to page 8, paragraph [0029], Figures 1 and 3.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181